        Case 1:18-cv-01580-RCL Document 29-3 Filed 09/09/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 ALICIA KIRTON,

              Plaintiff,

        v.

 CHAD F. WOLF, Acting Secretary,                         Civ. A. No. 18-1580 (RCL)
 Department of Homeland Security, and

 FEDERAL EMERGENCY MANAGEMENT
 AGENCY,

              Defendants.


               INDEX OF EXHIBITS IN SUPPORT OF DEFENDANTS’
                     MOTION FOR SUMMARY JUDGMENT

Exhibit 1.   A. Kirton Affidavit (June 18, 2017) (2017 ROI Tab F-1)

Exhibit 2.   Budget Analyst Position Description (2019 ROI Tab F-6)

Exhibit 3.   M. Ellis Declaration (Sept. 8, 2020) and Exhibits

             Exhibit A.     Email from S. Benson, Apr. 23, 2015 (Kirton AFPD 727)

             Exhibit B.     Email from A. Kirton & Telework Request, Dec. 18, 2015 (Kirton
                            AFPD 360-61)

             Exhibit C.     Email from M. Ellis, Dec. 20, 2015 (Kirton AFPD 662)

             Exhibit D.     Email from A. Kirton, Dec. 22, 2015
                            (2017 ROI, Tab G-14 at 3 of 4)

             Exhibit E.     Email from M. Ellis, Dec. 29, 2015 (2017 ROI, Tab F-2 at 2 of 3)

             Exhibit F.     A. Kirton Telework Application, Jan. 19, 2016
                            (2017 ROI, Tab G-6)

             Exhibit G.     Emails Between M. Ellis and A. Kirton, and others, Jan. 21-Feb. 3,
                            2020 (2017 ROI, Tab G-10)

             Exhibit H.     Email from M. Ellis, May 2, 2016 (Kirton AFPD 389-90)

             Exhibit I.     Email from M. Ellis, June 10, 2016 (FEMA 017)
        Case 1:18-cv-01580-RCL Document 29-3 Filed 09/09/20 Page 2 of 4




             Exhibit J.    Email from M. Ellis, June 29, 2016 (Kirton AFPD 067)

             Exhibit K.    Email from M. Miller, July 25, 2016 (FEMA 276-77) (redacted in
                           part)

             Exhibit L.    Emails Between M. Ellis and M. Miller, and others, July 27-28,
                           2016 (FEMA 005-07) (redacted in part)

             Exhibit M.    Email from M. Ellis, Aug. 8, 2016 and Request for Reasonable
                           Accommodation (Blank) (FEMA 004 and Attachment)

             Exhibit N.    Email from M. Miller, Dec. 5, 2015 & M. Miller Request for
                           Reasonable Accommodation, Sept. 11, 2016 (FEMA 003 and
                           Attachment) (redacted in part)

             Exhibit O.    Email from M. Ellis, Sept. 27, 2016; Medical Documentation from
                           M. Miller (FEMA 278-85, 292) (redacted in part)

             Exhibit P.    Memorandum from M. Ellis, Evaluation of Performance During
                           Performance Improvement Plan Period (June 5, 2017)

             Exhibit Q.    Memorandum from M. Ellis, Notification of Proposed Removal
                           (June 5, 2017)

             Exhibit R.    Memorandum from M. Ellis, Removal Decision (Aug. 22, 2017)

             Exhibit S.    Email from M. Ellis, May 23, 2016 (Kirton AFPD 392-93)

             Exhibit T.    Email from S. Benson, July 15, 2016; Memo from M. Ellis,
                           Request for Change of Duty Station for Jennifer Wohltman (July 8,
                           2016) (Kirton AFPD 373 and Attachment)

             Exhibit U.    Email from B. Moncarz, Aug. 11, 2016 (Kirton AFPD 719)

Exhibit 4.   FEMA Telework Manual 123-9-1 (Jan. 9, 2013) (2017 ROI Tab G-5)

Exhibit 5.   S. Benson Declaration (Sept. 8, 2020)

             Exhibit A.    Email from S. Benson, Apr. 23, 2015 (Kirton AFPD 727)

             Exhibit B.    Email from A. Kirton & Telework Request (Kirton AFPD 360-61)

             Exhibit C.    Email Exchange Between S. Benson and M. Ellis, Dec. 20-21,
                           2015 (Kirton AFPD 662)

             Exhibit D.    Email from S. Benson, Denial of A. Kirton’s Appeal, Feb. 2, 2016
                           (2017 ROI, Tab G-11)

             Exhibit E.    Email from S. Benson, Jan. 20, 2016 (Kirton AFPD 554)

                                             2
        Case 1:18-cv-01580-RCL Document 29-3 Filed 09/09/20 Page 3 of 4




Exhibit 6.    Email from S. Benson, Jan. 3, 2015 (Kirton AFPD 717-18)

Exhibit 7.    Email from M. Darby, Feb. 5, 2013 (FEMA 236-38)

Exhibit 8.    Emails Between M. Darby, M. Miller, et al., Mar. 13-28, 2013 (FEMA 144-47)

Exhibit 9.    Notification of Personnel Action, effective July 28, 2013 (Kirton AFPD 735)

Exhibit 10.   Email from M. Darby, Mar. 19, 2013 (FEMA 152)

Exhibit 11.   Email from M. Darby, Mar. 21, 2013 (FEMA 148)

Exhibit 12.   Emails from E. Wozniak, and others, July 2-Aug. 16, 2013 (FEMA 045-48)

Exhibit 13.   Emails from A. Kirton and others, Dec. 18, 2015 (Kirton AFPD 666)

Exhibit 14.   M. Ellis Affidavit (Oct. 11, 2017) (2017 ROI, Tab F-2)

Exhibit 15.   Email from A. Kirton, Dec. 22, 2015 (Kirton AFPD 661)

Exhibit 16.   Email from A. Kirton, Jan. 29-Feb. 3, 2016 (2017 ROI Tab G-11)

Exhibit 17.   Email from S. Benson, Feb. 16, 2016 (Kirton AFPD 730)

Exhibit 18.   Email from C. Price, Aug. 22, 2013 (Kirton AFPD 075)

Exhibit 19.   Kirton EEO Complaint, Feb. 22, 2016 (2017 ROI, Tab A-1)

Exhibit 20.   Notice of Acceptance, Aug. 15, 2016 (2017 ROI, Tab C-1)

Exhibit 21.   Final Agency Decision, Agency Case No. HS-FEMA-25619-2016

Exhibit 22.   Plaintiff’s Responses to Defendant’s First Set of Discovery Requests,
              Aug. 6, 2019 (redacted in part)

Exhibit 23.   Defendant’s Responses to Plaintiff’s First Set of Discovery Requests,
              Sept. 6, 2019

Exhibit 24.   Defendant’s Responses to Plaintiff’s Supplemental Discovery Requests,
              June 12, 2020




                                              3
       Case 1:18-cv-01580-RCL Document 29-3 Filed 09/09/20 Page 4 of 4




Dated: September 9, 2020           Respectfully submitted,

                                   MICHAEL R. SHERWIN
                                   Acting United States Attorney

                                   DANIEL F. VAN HORN
                                   D.C. Bar 924092
                                   Chief, Civil Division

                             By:    /s/ Daniel P. Schaefer
                                   DANIEL P. SCHAEFER
                                   D.C. Bar 996871
                                   Assistant United States Attorney
                                   555 4th Street, N.W.
                                   Washington, D.C. 20530
                                   (202) 252-2531
                                   Daniel.Schaefer@usdoj.gov

                                   Counsel for Defendants




                                      4
